Citation Nr: 1545321	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether Chapter 33, Post 9/11 GI Bill educational assistance benefits may be paid for a course of study at West Seattle Training Center.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to December 2013. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 RO decision that the Veteran's chosen course of study did not meet the criteria for VA educational benefits under the provisions of Chapter 33.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10 2001, effective August 1, 2009.  38 C.F.R. § 21.9500.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. § 21.9520.  The Veteran is eligible for Chapter 33 benefits based on his period of active service.  At issue is whether his course of study is approved to receive VA benefits.  

Payments of educational assistance are based on pursuit of an approved program of education.  38 C.F.R. § 21.9590(a).  VA will approve a program of education under 38 U.S.C.A. Chapter 33 if the program meets the definition of a program of education in 38 C.F.R. § 21.9505.  38 C.F.R. § 21.9590.  "Program of education" means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 U.S.C.A. §§ 3034, 3301, 3323, 3452; 38 C.F.R. § 21.9505.  "Institution of higher learning" means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  38 C.F.R. § 21.9505. 

Prior to his discharge from active duty in December 2013, the Veteran submitted an application for VA educational assistance benefits under Chapter 33, the Post 9/11 GI Bill.  In this application, he indicated a desire to receive benefits for apprenticeship or on-the-job training at an institution he characterized as West Seattle Training Center.  In later submissions to VA, the Veteran elaborated that he was completing a training program to obtain his state social worker certification as a condition of his recent employment with the Children's Administration of the State of Washington Department of Social and Health Services.  

The RO checked the VA's Web Enhanced Approval Management System (WEAMS) database for information about the West Seattle Training Center.  The resulting printout indicates that the facility is not approved for Chapter 33 benefits by the State approving agency.  As noted above, Chapter 33 benefits cannot be disbursed for education or training unless the school or training facility has received approval for VA benefits from the State approving agency.  

However, the Board notes that "West Seattle Training Center" does not appear to be an independent educational institution.  An internet search of "West Seattle Training Center" does not identify any institute of higher education or vocational training.  The address of West Settle Training Center provided by the Veteran appears to be a suite within the office of the State of Washington Department of Social and Health Services, the Veteran's employer.  A Certificate of Completion issued to the Veteran at the successful completion of his training was awarded by the Alliance for Child Welfare Excellence, a statewide partnership including the University of Washington, the University of Washington Tacoma, and Eastern Washington University, as well as the state's Children's Administration (the Veteran's employer) and Partners for Our Children, a policy and analysis group, committed to ensuring efficient, effective and accessible competency-based training and education for individuals working with children and families.  The Board can find no evidence that the RO determined whether the career training program administered to the Veteran by the Alliance for Child Welfare Excellence has received approval for VA benefits from the State approving agency.  Accordingly, a remand is required for clarification.  

Additionally, VA is required to notify and to assist claimants for benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions also apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510. 

In the present case, no notice letter appears to have been sent to the Veteran.  On remand, one should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice detailing what evidence is required to substantiate a claim for Chapter 33 educational benefits.

2. Determine whether a State approving agency has approved the Alliance for Child Welfare Excellence for VA benefits, and if so, if that approval includes the Regional Core Training course the Veteran completed from December 2013 through February 2014.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

